FAIRCHILD, Chief Judge,
concurring.
I concur with Judge Tone, and would add only the following observation.
In most judicial decisions the judge “agrees” with one or more parties and their counsel. Thus it is easy for a state court loser to fulfill, superficially, the agreement element of conspiracy. Ingenious counsel can readily spell out a claim that a state judicial decision impairs a right that is constitutionally beyond the power of the state or impairs a liberty or property interest without due process. Then the wrongful object element is seemingly fulfilled.
As noted by Judge Sprecher, there is a strong policy reason against lower federal court review of state court proceedings. For this reason, I would build into any principle for the recognition of a § 1983 claim based on a private person’s conspiracy with a state judge, a requirement of pleading and proof not only that the private party used the state court proceedings to produce a constitutional wrong, but that there was agreement between the party and judge beyond ordinary request and persuasion by the prevailing party, and that the state court judge invidiously used his office to deprive the § 1983 plaintiff of a federally protected right. See Adkins v. Underwood, 520 F.2d 890, 893 (7th Cir. 1975).